DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-10, 12-17, 19, and 20 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Response to Amendment
Claims 1, 8, and 15 are amended. Claims 4, 11, and 18 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Brask on 04/27/2022.
The application has been amended as follows: Claim 1 is amended to recite: A package substrate, comprising: 	a substrate core; 	a cavity below the substrate core that extends from a surface of a first resist layer to a bottom surface of the package substrate; 	a first terminal and a second terminal in the first resist layer, the first terminal electrically coupled to a first through structure in the substrate core, and the second terminal electrically coupled to a second through structure in the substrate core; 	one or more passive components coupled inside the cavity to the first terminal and the second terminal; and 	a plurality of residual pieces of release film on sidewalls of the cavity, wherein one or more of the plurality of residual pieces of release film is laterally adjacent to a sidewall of one of the one or more passive components.Claim 8 is amended to recite: A package substrate, comprising: 	a substrate core; 	a first resist layer below the substrate core; 	a second resist layer below the substrate core; 	a first buildup layer below the substrate core; a second buildup layer below the substrate core; App. No. 16/024,7133 Examiner: Rahul, Jain Docket No. AA8992-USArt Unit: 2839	a first conductive terminal in the first resist layer, the first conductive terminal electrically coupled to a first through structure in the substrate core; 	a second conductive terminal in the first resist layer, the second conductive terminal electrically coupled to a second through structure in the substrate core; 	a cavity that extends from a surface of the first resist layer to a bottom surface of the package substrate; 	one or more passive components coupled inside the cavity to the first conductive terminal and the second conductive terminal; and 	a plurality of residual pieces of release film on sidewalls of the cavity, wherein one or more of the plurality of residual pieces of release film is laterally adjacent to a sidewall of one of the one or more passive components.Claim 15 is amended to recite: A method, comprising: 	forming a substrate core; 	forming a cavity below the substrate core that extends from a surface of a first resist layer to a bottom surface of a package substrate, wherein forming the cavity comprises forming a plurality of residual pieces of release film on sidewalls of the cavity; 	forming a first terminal and a second terminal in the first resist layer, the first terminal electrically coupled to a first through structure in the substrate core, and the second terminal electrically coupled to a second through structure in the substrate core; and 	forming one or more passive components and coupling the one or more passive components inside the cavity to the first terminal and the second terminal, wherein one or more of the plurality of residual pieces of release film is laterally adjacent to a sidewall of one of the one or more passive components.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/25/2022, with respect to claims 1-3, 5-10, 12-17, 19, and 20 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-10, 12-17, 19, and 20 has been withdrawn. 
Response to Amendment
Claims 1-3, 5-10, 12-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-10, 12-17, 19, and 20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1, 8, or 15, especially a plurality of residual pieces of release film on sidewalls of the cavity, wherein one or more of the plurality of residual pieces of release film is laterally adjacent to a sidewall of one of the one or more passive components. Claims 2, 3, and 5-7 are allowed based on their dependency on claim 1. Claims 9, 10, and 12-14 are allowed based on their dependency on claim 8. Claims 16, 17, 19, and 20 are allowed based on their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839